RESOLUCIÓN
Examinada la moción de reinstalación presentada por Juan Ortiz Martínez, y habiendo transcurrido el término de suspensión decretado mediante una opinión per curiam y sentencia de 6 de abril de 2004, se ordena la reinstala-ción de éste al ejercicio de la abogacía, efectiva el 16 de agosto de 2004.
La Directora de la Oficina de Inspección de Notarías tendrá un término de cuarenta y cinco días para informar a este Tribunal el estado de la obra notarial de Juan Ortiz Martínez.

Publíquese.

Lo acordó el Tribunal y certifica la Subsecretaría del Tribunal Supremo.
(.Fdo.) María I. Colón Falcón

Subsecretaría del Tribunal Supremo